UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 94-7458



DWAYNE T. MAYERS,

                                              Petitioner - Appellant,

          versus

SEWALL SMITH, Warden; J. JOSEPH CURRAN, JR.,
Attorney General for the State of Maryland,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-94-1361-
MJG)


Submitted:   January 23, 1996              Decided:   February 8, 1996


Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Dwayne T. Mayers, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Mayers
v. Smith, No. CA-94-1361-MJG (D. Md. Nov. 23, 1994). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2